DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the working edge including the first and second portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The arrangement of the claimed working edge and portions of the working edge are not clear. It is not clear how a single edge can be arranged as claimed. For 
With respect to claim 6, the limitation of “a working edge” is unclear as it is noted that the applicant has claimed a working edge in claim 1 and therefore, it is unclear if the working edge of claim 6 is the same working edge or a different working edge. It is suggested that the applicant amend the claim to clarify, however, for examination purposes, the limitation is being interpreted as the same working edge. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Ranjbar (2015/0216626) in view of Wang et al. (2018/0354860).
Weber teaches a method of manufacturing one or more patient-specific, customized labial/lingual orthodontic clear aligner attachments by additive manufacturing, the method comprising measuring dentition data of a profile of 
Ranjbar teaches a patient-specific customized labial/lingual orthodontic clear alinger attachment 1 comprising a working edge (the entire perimeter sides), wherein the first portion of the working edge being provided at a first side of the ceramic clear aligner attachment and having an angled relative to a tooth surface of 90 degrees plus an angle of the desired torque and the second portion of the working edge being provided at a second side of the ceramic clear alinger attachment and having an angled relative to a tooth surface of 90 degrees minus an angle of the desired torque (see annotated figure, 112 rejection above regarding how the limitations are being interpreted, pars. 4, 27-28), the first and second portion of the working edge being adapted to receive separate input force with different force vectors that together generate the desired torque for the particular tooth surface. It is noted that the prior art teaches the structure as claimed, including it being configured to use with a clear alinger, therefore, the attachment is capable of functioning as claimed, such that different forces can be applied to the different working surfaces in different directions, therefore, the claimed limitations are met since the structure is capable of functioning as claimed. It would have been obvious one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the specific shape of the attachment as taught by Ranjbar in order to apply the desired forces to the teeth based on the specific needs of the patient. Weber/Ranjbar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the AM machine is a ceramic slurry machine and the attachment is a ceramic attachment.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wang further teaches the use of ceramic slurry based AM machine in manufacturing including data relating to the 3D CAD model of the printed element being imported to the ceramic slurry based AM machine (see abstract, pars. 5, 8, 17). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the AM machine used in producing the attachment as taught by Weber/Ranjbar with the ceramic slurry as taught by Wang in order to allow the use of a ceramic, which is known to match a color of a tooth, with excellent mechanical properties (see par. 8).
With respect to claim 2, Weber teaches the invention as substantially claimed and discussed above including a plurality of alinger attachments, however, does not specifically teach two alinger attachments comprise mirrored structures adapted to produce torque movement. 
Ranjbar teaches the use of a plurality of premade attachments having the same, which are mirrored of each other (see figs. 1-3 regarding the shape). It is noted that the structure taught by Ranjbar is capable of providing the torque movement as claimed, therefore, the claimed limitations are met by the prior art. It would have been obvious one having ordinary skill in the art before the effective filling date of the invention to 
With respect to claims 6-7, Weber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the working edge is adapted to rotate the tooth using force applied by an aligner attachment and wherein a force rotational relationship is optimized by the thickness and angulation of the ceramic clear aligner attachment.
Ranjbar teaches the working edge is adapted to rotate the tooth using force applied by an aligner (par. 4) and wherein a force rotational relationship is optimized by the thickness and angulation of the ceramic clear aligner attachment (pars. 27-28, 31). It would have been obvious one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the specific shape of the attachment as taught by Ranjbar in order to apply the desired forces to the teeth based on the specific needs of the patient.

Claims 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Ranjbar (2015/0216626) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Pospisil et al. (2010/0129764).
Weber/Ranjbar/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach a notch in an attachment edge is adapted to aid in deboning with pliers such as ligature cutting pliers, the attachment has a fracture groove in a middle vertical third of the bracket and is adapted to 
Pospisil teaches with respect to claim 5, wherein the attachment is provided with an edge 46 adapted to aid in deboning of the attachment (par. 11, see figs. such that the notch 48 in the edge aids in the deboning of the attachment), with respect to claim 8, the attachment has a fracture groove in a middle vertical third of the bracket and is adapted to provide predictable attachment breakage (pars. 45-46, figs. 1-2, 4, 5-6), with respect to claim 9, wherein the fracture groove includes a weakened area 46 including a tooth curved depression in a base of the attachment that extends in an occlusal-gingival direction (figs. 1-2, 4, 5-6), with respect to claim 10 wherein the fracture groove is shaped to correspond with a contour of a tooth for that portion of the bracket positioning (figs. 1-2, 4, 5-6), with respect to claim 11 wherein the fracture groove is constant in depth from the tooth surface (see figs. 1-2, 4, 5-6, the groove is manufacture with a constant depth, therefore, the surface of the groove has a constant depth), with respect to claim 12, wherein the fracture groove has a depth of 0.1mm to 1.2mm inclusive (par. 47), with respect to claim 13, wherein the fracture groove varies in depth from the tooth surface (the groove varies in depth, such that groove is semi-circular or .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Ranjbar (2015/0216626) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Orikasa et al. (2002/0150857).
Weber/Ranjbar/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically the CCAA has a positive indented or negative indented nomenclature in at least one side of the CCAA to denote which tooth and area of the tooth to which the CCAA is meant to be bonded and wherein the nomenclature includes a tooth number in the form of Palmer notation.
Orikasa teaches the CCAA has a positive indented or negative indented nomenclature in at least one side of the CCAA to denote which tooth and area of the tooth to which the CCAA is meant to be bonded and wherein the nomenclature .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. With respect to the new matter rejection, the applicant argues support for the different portions of the working edge are illustrated in figures 13a-13c. While it is noted that the arrangement of the attachment edges 1304/1302 are arranged in opposing directions, the claim language does not reflect the illustrated arrangement. Such that looking at figure 13C, the first edge would be arranged as claimed including an added torque to the 90 degrees, however, the second portion of the edge is arranged at 90 degree relative to the tooth surface as currently claimed, such that the working edge being claimed is not the upper angled surface, but rather the edge. It is noted that a working edge is claiming a single working edge, so that the angled arrangements, as claimed, are on one edge, rather than as illustrated are really an upper surface that is angled in opposite direction and not a single working edge. The claimed working edge and the two portions do NOT read on the two different portion .    
The applicant further argues that figure 13 shoes the working edge with the first and second portion as claimed, however, figure 13 does not identify a working edge, but rather a retaining edge which is not arranged as claimed as discussed above. It is suggested that the applicant amend the claims to match the language of the specification or the specification to match the language of the claims to help clarify what is being claimed. 
In view of the explanation above regarding the claimed working edge and how the limitation is being interpreted, it is noted that the prior art teaches the claimed limitations as discussed above in detail.  
The applicant argues that the prior art of Weber does not teach a working edge with multiple portions, however, it is noted that the working edge of Weber has multiple portions as broadly claimed, such as a left side and a right side of the working edge are multiple portions of the working edge. Therefore, the claimed limitations of a working edge with a first portion and a second portion are taught by Weber as discussed above in detail. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/7/2021